


110 HCON 83 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Poe (for himself,
			 Mr. Graves,
			 Mr. Gingrey,
			 Mr. Davis of Kentucky,
			 Mr. Simpson,
			 Mr. Goode,
			 Mr. Wamp, Mr. Akin, Mrs.
			 Blackburn, Mr. Jones of North
			 Carolina, Mr. Gary G. Miller of
			 California, Mr. Feeney,
			 Mr. Hunter,
			 Mrs. Myrick,
			 Mr. Burton of Indiana,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mr. Forbes,
			 Mr. Doolittle,
			 Mr. McCrery,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Garrett of New Jersey,
			 Mr. McCaul of Texas,
			 Mr. Campbell of California,
			 Mr. Sam Johnson of Texas,
			 Mr. Royce,
			 Mr. Rohrabacher, and
			 Mr. Bilbray) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  State and local governments should be supported for taking actions to
		  discourage illegal immigration and that legislation should be enacted to ease
		  the burden on State and local governments for taking such
		  actions.
	
	
		Whereas the Federal Government has failed to take adequate
			 measures to curb illegal immigration;
		Whereas the failure by the Federal Government to curb
			 illegal immigration has placed, and continues to place, a substantial burden on
			 State and local government agencies to address illegal immigration;
		Whereas many State and local government agencies have
			 worked actively to discourage illegal immigration and to assist in the
			 enforcement of our Nation’s immigration laws;
		Whereas such actions and assistance have come at great
			 expense to State and local governments;
		Whereas numerous State legislatures, such as those in
			 Arizona, Colorado, Tennessee, Michigan, Pennsylvania, and Virginia, have
			 introduced legislation or placed initiatives and referendums on the ballot to
			 enhance the ability of State and local agencies to discourage illegal
			 immigration and to ease the burden placed on the States;
		Whereas numerous local governments, such as those in
			 Farmers Branch, Texas; Hazelton, Pennsylvania; Nashville, Tennessee; Valley
			 Park, Missouri; Escondido, California; Herndon, Virginia; and Suffolk County,
			 New York, have introduced ordinances to enhance the ability of local
			 governments to discourage illegal immigration and to ease the burden placed on
			 local governments; and
		Whereas State and local governments continue to be
			 confronted with the issue of illegal immigration without the prospect of
			 immediate relief from the Federal Government: Now, therefore, be it
		
	
		by the House of Representatives (the Senate
			 concurring), That it is the sense of the Congress that—
			(1)State and local
			 government agencies should be supported for taking actions to discourage
			 illegal immigration;
			(2)current laws
			 governing enforcement of our Nation’s immigration laws should be enforced to
			 the highest extent of the law; and
			(3)enhanced border
			 security and enforcement legislation should be passed quickly in order to ease
			 the burden on State and local government agencies.
			
		
